Citation Nr: 0738026	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-41 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee limitation of flexion prior to 
September 14, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for right knee limitation of flexion from September 
14, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee limitation of extension.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 
previously assigned 10 percent evaluation for right knee 
instability and granted separate service connection for right 
knee limitation of motion (flexion) and assigned a 10 percent 
evaluation effective September 21, 2004.  The RO, in an 
October 2006 decision, increased the evaluation for the 
veteran's right knee flexion from 10 percent to 30 percent, 
effective from September 14, 2006.  It also assigned a 
separate, 10 percent evaluation for right knee extension, 
effective September 14, 2006.

During the veteran's August 2007 Travel Board hearing, his 
representative raised contentions to the effect that he is 
entitled to earlier effective dates for the right knee 
disability ratings.  These claims have not been certified to 
the Board on appeal nor have they otherwise been developed 
for appellate purposes.  Therefore, the Board has no 
jurisdiction over those claims and they will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.101 (2007).  However, such claims are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 14, 2006, the competent clinical 
evidence of record demonstrates that the veteran's right knee 
flexion was manifested by pain with limitation of flexion no 
worse than to 85 degrees sitting and 50 degrees supine.

2.  From September 14, 2006, the competent clinical evidence 
of record demonstrates that the veteran's right knee flexion 
is manifested by pain with limitation of flexion no worse 
than to 7 degrees.

3.  The competent clinical evidence of record demonstrates 
that the veteran's right knee extension is manifested by pain 
with extension limited to 10 degrees.

4.  The evidence of record demonstrates that the veteran's 
right knee status post resection of pica and patellar 
fracture is manifested by subjective complaints of 
instability, without clinically demonstrated instability.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2006, the criteria for an initial 
evaluation in excess of 10 percent rating for right knee 
limitation of flexion, status post resection of pica and 
patella, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260 (as in effect prior to 
September 14, 2006).

2.  From September 14, 2006, the criteria for an initial 
evaluation in excess of 30 percent rating for right knee 
limitation of flexion, status post resection of pica and 
patella, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent rating for right knee limitation of extension, status 
post resection of pica and patella, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
rating for right knee instability, status post resection of 
pica and patella, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claims for increased initial 
evaluations for right knee limitation of flexion and 
extension, because the January 2005 and October 2006 rating 
decisions granted separate service connection for right knee 
flexion and extension, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to these 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments here triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.  

With respect to the veteran's claim for an increased 
evaluation for right knee instability, VA satisfied its duty 
to notify by means of October 2004, June 2005, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claims.  The 
March 2006 letter also informed the veteran of the law 
pertaining to effective dates.

The veteran has been informed of what was needed to achieve 
higher schedular evaluations.  The March 2006 notice informed 
the veteran of the type of evidence necessary to achieve a 
higher evaluation.  Moreover, although the March 2006 above 
notice did not set forth the relevant diagnostic codes (DC) 
for the knee disabilities at issue, this is found to be 
harmless error.  Indeed, the March 2005 statement of the case 
included such information, and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran here 
as has been fully informed of what type of evidence needed to 
achieve higher schedular evaluations for the service-
connected disabilities on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notice was not 
achieved until after the AOJ decision that is the basis of 
this appeal.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for right knee limitation 
of flexion and extension, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

1.  Limitation of Flexion

The veteran asserts that an increased evaluation is warranted 
for his service-connected right knee limitation of flexion.  
The record reflects that in January 2005, the RO granted 
service connection for right knee limitation of motion 
(flexion) and assigned the disability a 10 percent evaluation 
effective September 21, 2004.  Subsequently, in an October 
2006 rating decision, the RO assigned the veteran's right 
knee limitation of flexion a 30 percent evaluation effective 
from September 14, 2006.  Therefore, the analysis below will 
address both periods.



A.  Prior to September 14, 2006

During this period, the veteran's s right knee, status post 
resection of pica and patellar fracture is assigned a 10 
percent evaluation under 38 C.F.R. § Diagnostic Code 5003, 
5260 (2007).

Under Diagnostic Code 5003, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint involved is noncompensable, a 
10 percent evaluation applies for each major joint or group 
of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2007).

Because the November 2004 VA examination report demonstrates 
that the veteran has degenerative arthritis established by X-
ray examination, and experiences limitation of motion, 
Diagnostic Codes 5260 is available for consideration.  Under 
Diagnostic Code 5260, a noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.  

The record reflects that on examination in November 2004, the 
examiner reported that the veteran could flex his right leg 
to 90 degrees without pain and to 115 degrees with pain.  
Additionally, January 2005 VA outpatient treatment record 
reflects that he could flex his right knee to 50 degrees in 
the supine position and to 85 degrees while sitting. 

In weighing the clinical evidence of record, the Board, 
concludes that such findings, which are well in excess of the 
criteria for even a noncompensable evaluation, do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of right knee pain when climbing stairs, 
squatting, kneeling, or walking for greater than a quarter of 
a mile.  The Board recognizes that the November 2004 examiner 
acknowledged and confirmed that the veteran experienced pain 
and that on examination such pain additionally limited the 
veteran's right knee limitation of flexion by 25 degrees on 
repetitive motion.  The Board finds, however, that the above 
indicated additional functional impairment including on use, 
is already contemplated in the current 10 percent disability 
evaluation assigned.  Further, the aforementioned additional 
functional impairment on repetitive motion is not comparable 
to the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5260.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's limitation of right knee flexion prior to 
September 14, 2006.  An initial evaluation in excess of that 
amount is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  From to September 14, 2006

During this period, the veteran's s right knee, status post 
resection of pica and patellar fracture is assigned a 30 
percent evaluation under 38 C.F.R. § Diagnostic Code 5003, 
5260 (2007).

On VA examination in September 2006, the veteran continued to 
complain of right knee pain.  On physical examination, the 
examiner reported that the veteran's right knee had flexion 
to 7 degrees.  He also indicated that the veteran had pain 
throughout range of motion, but because he was able to 
repetitively range the knee without any change in his level 
of pain or decrease in his range of motion, that such range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use on 
examination.

In weighing the clinical evidence of record, the Board, 
concludes that such findings are commensurate with the 
currently assigned 30 percent evaluation.  The veteran is not 
entitled to a higher evaluation as 30 percent is the maximum 
evaluation under this Diagnostic Code.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  Even with consideration of additional 
functional impairment due to pain, functional impairment 
comparable to ankylosis of the right knee has not been 
demonstrated.  In Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  As noted above, in the instant case, the veteran 
is receiving the maximum evaluation for his service-connected 
limitation of right knee flexion. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

In conclusion, the competent evidence demonstrates that the 
currently assigned 30 percent rating most nearly approximates 
the veteran's limitation of right knee flexion from September 
14, 2006.  An initial evaluation in excess of that amount is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

2.  Limitation of Extension

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right knee 
extension.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from September 14, 2006.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees. 

The record reflects that on VA examination in September 2006, 
the veteran continued to complain of right knee pain.  On 
physical examination, the examiner reported that the 
veteran's right knee had extension to 10 degrees.  He also 
indicated that the veteran had pain throughout range of 
motion, but because he was able to range the knee without any 
change in his level of pain or decrease in his range of 
motion, that such range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use on examination.

In weighing the clinical evidence of record, the Board, 
concludes that the finding of 10 degrees of extension is 
commensurate with the currently assigned 10 percent 
evaluation and not the criteria for a 20 percent evaluation 
which contemplates extension limited to 15 degrees.  
Therefore, the Board concludes that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 5261.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of right knee pain, including on use.  However, 
the Board notes that the September 2006 VA examiner reported 
that the veteran's right knee range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use on examination.  
Therefore, the Board concludes that the veteran is not 
entitled a higher evaluation for functional loss based on 
pain and limitation of flexion under the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's limitation of right knee extension.  An initial 
evaluation in excess of that amount is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Instability

The veteran asserts that an increased evaluation is warranted 
for right knee instability.  At the outset, the Board notes 
that the veteran filed his claim for an increased evaluation 
for his service-connected right knee instability disability, 
on September 21, 2004.  Therefore, the rating period for 
consideration on appeal begins September 21, 2003, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for his disability.  The next 
highest evaluation of 20 percent disabling is available for 
moderate recurrent subluxation or lateral instability of the 
knee.  However, the Board finds that the evidence of record 
does not demonstrate that the veteran is entitled to such 
evaluation for this period.  In this regard, the record 
reflects that the veteran has reported experiencing right 
knee instability and that he wears a knee brace.  However, in 
a February 2005 VA outpatient treatment record, a VA examiner 
reported that there was no detectable knee joint instability 
anterior, posterior, valgus, or varus.  Likewise, private 
November 2005 and January 2006 treatment records indicate 
that on examination the veteran's right knee was 
ligamentously stable.  Similarly, in a September 2006 VA 
examination report, the examiner indicated that the veteran's 
knee appeared to be stable from a ligamentous standpoint.

Based on the above medical findings, the Board concludes that 
in the absence of objective clinical evidence of right knee 
instability, a rating in excess of 10 percent under 
Diagnostic Code 5257 is not warranted.  Additionally, the 
Board notes that although the evidence of record demonstrates 
that the veteran uses a brace on his knee, there is no 
indication that he has any impairment of the tibia and 
fibula.  Hence, a rating under Diagnostic Code 5262 based 
merely on the use of a brace would be inappropriate.

Finally, as Diagnostic Code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture for his right knee 
instability.  An evaluation in excess of that amount is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee limitation of flexion prior to September 14, 
2006, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for right knee limitation of flexion from September 14, 2006, 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee limitation of extension is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee instability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


